NEUBERGER BERMAN ALTERNATIVE FUNDS CLASS C PLAN PURSUANT TO RULE 12b-1 SCHEDULE A Class C of the following series of Neuberger Berman Alternative Funds is subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Distribution Fee (as a Percentage of Average Daily Net Assets of Class C) Neuberger Berman Absolute Return Multi-Manager Fund 0.75% Neuberger Berman Dynamic Real Return Fund 0.75% Neuberger Berman Flexible Select Fund 0.75% Neuberger Berman Global Allocation Fund 0.75% Neuberger Berman Long Short Multi-Manager Fund 0.75% Neuberger Berman Long Short Fund 0.75% Neuberger Berman Risk Balanced Commodity Strategy Fund 0.75% Series Service Fee (as a Percentage of Average Daily Net Assets of Class C) Neuberger Berman Absolute Return Multi-Manager Fund 0.25% Neuberger Berman Dynamic Real Return Fund 0.25% Neuberger Berman Flexible Select Fund 0.25% Neuberger Berman Global Allocation Fund 0.25% Neuberger Berman Long Short Multi-Manager Fund 0.25% Neuberger Berman Long Short Fund 0.25% Neuberger Berman Risk Balanced Commodity Strategy Fund 0.25% Dated:December 18, 2013
